Per Curiam.
The appellee, who was the plaintiff’, sued McTaggert upon a promissory note for the payment.of 291 dollars.
Defendant answered—
1. That when this action was commenced, the plaintiff *463was, and still is, indebted to the defendant 300 dollars for money paid by him to the plaintiff, and he offers to set off against the amount due to the plaintiff an amount equal thereto, and demands judgment for the residue, &c.
W. S. Smith and D. H. Colerick, for the appellant.
2. That he is not indebted to the plaintiff in 'manner and form as in the complaint alleged.
Demurrer to the first paragraph sustained. And the issue made by the second was thereupon submitted to the Court, who found for the plaintiff 210 dollars, and judgment was accordingly rendered, &c.
For error, the appellant assigns—
1. That the Court sustained a demurrer to the general issue.
2. That there was no issue between the parties.
As neither of the alleged errors appears in the record, the judgment must be affirmed.
The judgment is affirmed with 10 per cent, damages and costs.